512 So. 2d 286 (1987)
Dwight ROBERTS, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-2351.
District Court of Appeal of Florida, Third District.
September 8, 1987.
Bennett H. Brummer, Public Defender and N. Joseph Durant, Jr., Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Michael J. Neimand, Asst. Atty. Gen., for appellee.
Before HUBBART, BASKIN and JORGENSON, JJ.
PER CURIAM.
This is an appeal by the defendant Dwight Roberts from an order revoking his probation and a prison sentence imposed on him thereafter. After the probation revocation hearing below, the trial court orally found in open court that the defendant had violated his probation by: (1) changing his residence without the consent of his probation supervisor, and (2) failing to make required reports to his probation supervisor. The defendant's sole point on appeal is that the written order revoking probation, which was subsequently entered by *287 the trial court, does not track these oral findings.
We entirely agree, as indeed does the state in its answer brief, and, accordingly, we affirm the probation revocation order under review, but direct that the subject order be modified on remand so as to conform to the oral findings of the trial court. See Bexley v. State, 490 So. 2d 226, 228 (Fla. 2d DCA 1986); Brown v. State, 423 So. 2d 599 (Fla. 3d DCA 1982).
Affirmed and remanded for modification.